Citation Nr: 0722159	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-29 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Baltimore, Maryland that denied the benefit 
sought on appeal.  

The Board notes that in a July 2004 VA Form 21-4138 the 
veteran discusses his sinusitis and allergies in associated 
with his asthma.  These issues are referred for appropriate 
action.
	
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While VCAA 
notice was sent to the veteran in September 2002 and July 
2003, this notice did not specifically ask the veteran to 
submit any evidence in his possession that pertains to his 
claim.  Also, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   While the claims file contains two pages of this 
Dingess notice, it does not appear that the notice was ever 
actually mailed to the veteran.  Proper notice must be 
issued.

In addition, efforts must be made to secure both private 
medical records and VA records that may exist related to the 
veteran's claim.  38 C.F.R. § 3.159(c)(1) 


defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for 
the records, and, if the records are not received, at least 
one follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, with VA records, VA is held to have constructive 
notice of the contents of these records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If 
VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with notice of that fact.  In such a case, VA must notify the 
veteran of the identity of the records, the efforts VA made 
to obtain the records, a description of any further action VA 
will take on the claim, and notice that the veteran is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).  

At the April 2007 hearing the veteran identified a number of 
private physicians who have treated him for his asthma.  
These include the following: Dr. Daniels starting in 
approximately 1972, Dr. Antonio from approximately 1976 to 
1990, Dr. Patel from approximately 1993 to 2003, and Dr. 
Gadde from approximately 1990 to 1993.  While some of these 
doctors have been issued requests for records in the past, 
follow-up requests are necessary.  Dr. Antonio indicated the 
1976 to 1990 records may be destroyed, but he also stated the 
veteran was seen in 2003 and perhaps these records exist.  
Dr. Patel provided records from 1995 to 2002 but the veteran 
testified he saw Dr. Patel from 1993 to 2003.  The veteran 
was told by Dr. Gadde's office that his 1990 to 1993 records 
may be destroyed but the RO must also make an independent 
attempt to obtain these records.  There are no records from 
Dr. Daniels associated with the claims file.  Also, on a VA 
Form 21-4142 from January 2006 the veteran identified a 
number of private health care providers who have treated him 
for various problems.  Of these, a primary care physician, 
Patricia Wright, was identified and it appears her records 
would be relevant to the 


asthma claim.  There are no records from Dr. Wright 
associated with the claims file and it does not appear the RO 
ever requested them.

In addition, at the April 2007 hearing the veteran's 
representative sought to submit a lay statement from the 
veteran's mother attesting to the time frame in which his 
asthma first manifested.  This statement must be requested.  
Also, the veteran stated he was employed with Metro for 31 
years ago and retired in November 2005.  Any medical evidence 
from his personnel file with Metro would also be helpful to 
his claim and should be requested.  

The veteran also testified he has received treatment at the 
VAMC facility in Washington, D.C., since approximately 2001, 
and continues to treat there for his asthma.  The most recent 
VAMC records in the file appear to be from 2006.  Any and all 
recent VAMC records must be obtained.

A VA examination is also necessary to adjudicate this claim.  
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

Here, the veteran has a current diagnosis of asthma, per a 
July 2003 VA examination.  Service medical records also 
document the existence of asthma, and may indicate the 
condition preexisted service.  The veteran's entrance 
examination was normal but on his Report of Medial History 
the veteran stated he had asthma.  An October 1969 service 
medical record indicates the veteran had "asthma-life 
long."  An October 1970 treatment note diagnosed the veteran 
with asthmatic 


bronchitis.  His separation examination was normal.  There 
are no nexus opinions, positive or negative, associated with 
the claims file.  Given the veteran's current diagnosis and 
the service medical records, a VA examination is necessary to 
decide this claim.  The veteran is hereby notified that it is 
his responsibility to report for the examination scheduled in 
connection with this REMAND and to cooperate in the 
development of his case. The consequences of failure to 
report for a VA examination without good cause may include 
denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes, but is 
not limited to, a request that the 
veteran submit any pertinent evidence in 
his possession.  Include notice of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Contact the veteran and request that 
he provide 
authorization forms necessary to allow 
the RO to obtain his recent private 
treatment records, to include records 
from all treatment provided through the 
following sources, as well as any other 
private treatment he has received since 
discharge related to his asthma claim:
a.	Dr. Daniels
b.	Dr. Jose Marco Antonio
c.	Dr. Ramesh Patel
d.	Dr. Jyothi Gadde
e.	Dr. Patricia Wright
f.	Medical evidence from the 
veteran's personnel file with 
Metro

Additionally, ask the veteran whether he 
wishes to submit a lay statement from his 
mother with regard to the time frame in 
which his asthma began, pursuant to his 
representative's request at the April 
2007 hearing.

Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.	Obtain and associate with the claims 
file all records 
from the VAMC facility in Washington, DC, 
since 2001.  Ask the veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.  Do not 
associate duplicate records with the 
claims file.	

4.	The veteran should be afforded a VA 
examination to 
ascertain the nature and etiology of his 
asthma.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the service medical records 
discussed above, and offer comments and 
an opinion as to whether the veteran 
entered service with asthma.  If so, the 
examiner is requested to indicate whether 
the asthma increased in severity during 
service, and if it did, whether the 
increase in severity represented a 
chronic worsening of the disorder or the 
natural progress of the disorder.  

If the veteran did not enter service with 
asthma, the examiner is requested to 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed asthma 
is in any way causally or etiologically 
related to the symptomatology shown in 
the service medical records, or is in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


	(CONTINUED ON NEXT PAGE)




United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

